Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-10 are directed to image forming apparatus to which a container containing a recording material to be used for forming an image on a recording medium is attached, control method for an image forming apparatus, and one or more non-transitory computer-readable media storing instructions that, when executed by an image forming apparatus to which a container containing a recording material to be used for forming an image on a recording medium is attached, cause the image forming apparatus to perform a method. Claims 1, 9, and 10 identify the uniquely distinct features of “store information based on an amount of a recording material supplied from a container that has been attached to the image forming apparatus and an amount of a recording material supplied from another container that is being attached to the image forming apparatus during the period; and acquire a remaining period of said another container that is being attached to the image forming apparatus based on the stored period and the stored information”. The closest prior art Sato et al. (US 2016/0350661) teaches an image forming apparatus includes a replacement time predicting circuit, a variation determining circuit, and a replacement time adjusting circuit. The replacement time predicting circuit periodically predicts, based on a consumption trend, a replacement time of a consumption article starting from a time when a replacement article is ordered, the replacement time being a time when a non-consumption amount of the consumption article is equal to or less than a specific replacement threshold. The variation determining circuit determines a variation of each later -predicted replacement time from a replacement time that is predicted when the replacement article is ordered, each later -predicted replacement time being predicted after the replacement article is ordered. The replacement time adjusting circuit, in response to the variation determined by the variation determining circuit, changes the consumption trend of the consumption article so as to reduce or eliminate the variation (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshida (US 2018/0095398) discloses first prediction data indicating a timing at which a consumable for use in a printing apparatus is to be replenished in the printing apparatus, and second prediction data indicating a timing at which a part of the printing apparatus is to be replaced, are obtained. The obtained first and second prediction data are arranged in time series on the basis of the timings indicated by the first and second prediction data. The first and second prediction data arranged in time series are displayed (Abstract).
Yokomizo (US 2020/0097780) discloses an image forming apparatus includes an obtainment unit and a prediction unit. The obtainment unit obtains a usage amount of a recording material which is stored in a container removably attached to the image forming apparatus and is used for image formation. The prediction unit predicts a remaining number of days in which the recording material in the container is usable for printing, based on a number of usage days from start of use of the recording material and the obtained usage amount of the recording material. The prediction unit predicts the remaining number of days based on use of the recording material except for use of the recording material in a predetermined job (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675